Exhibit 10.1

WARRANT

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH
ACT AND LAWS OR AN EXEMPTION THEREFROM.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER SPECIFIED HEREIN, AND THE COMPANY RESERVES THE RIGHT TO
REFUSE THE TRANSFER OF SUCH UNITS UNTIL SUCH TRANSFER IS IN COMPLIANCE HEREWITH.

 

Warrant No. 1   

Issue Date: June 30, 2009

(the “Issue Date”)

This certifies that, for value received, FIFTH THIRD BANK, a bank chartered
under the laws of the State of Ohio (the “Holder”), is entitled to purchase up
to 11,594,203 fully paid and nonassessable Underlying Units, subject to
adjustment pursuant to Section 3 (as adjusted pursuant to the terms hereof, the
“Warrant Units”) of FTPS HOLDING, LLC (formerly known as Fifth Third Processing
Solutions, LLC), a Delaware limited liability company (the “Company”), at the
Exercise Price and pursuant to the terms, and subject to the conditions, set
forth in this warrant (this “Warrant”).

All capitalized terms used, but not otherwise defined, in this Warrant are
defined in Section 10.

1. Exercisability of Warrant. This Warrant shall be exercisable, in whole or in
part, and from time to time, but not during a Restricted Period, during the
period beginning on the Issue Date and terminating at the Expiration Time (such
period, the “Warrant Exercise Period”); provided, however, that notwithstanding
the existence of a Restricted Period, this Warrant shall be exercisable at any
time that there are issued and in effect any Treasury regulations or other
guidance on the basis of which counsel to the Holder delivers an opinion to the
Company concluding that the exercise of this Warrant will not cause an immediate
taxable event to the other Members (provided such legal counsel is of national
reputation and specializes in the legal matters involved in such determination).
The “Exercise Price” shall initially be $28.088235 per Warrant Unit and shall be
subject to adjustment as set forth in Section 3. The Company has reserved and
will keep available, out of the authorized and unissued Units, the full number
of Underlying Units sufficient to provide for the exercise of the rights of
purchase represented by this Warrant. The Company shall promptly take such
corporate action as may be necessary from time to time to increase its
authorized but unissued Underlying Units to such number as is sufficient for the
exercise of this Warrant in its entirety. Upon issuance and delivery (either
against payment or following any net exercise pursuant to the terms of this
Warrant), all Warrant



--------------------------------------------------------------------------------

Units will be duly authorized and validly issued, free from all preemptive
rights of any holder of Underlying Units, and free from all taxes, liens and
charges with respect to the issue thereof (other than transfer taxes) and, if
the Underlying Units are then listed on any national securities exchange or
quoted on NASDAQ, will be duly listed or quoted thereon, as the case may be, at
the Company’s expense. This Warrant shall automatically expire and terminate at,
and shall no longer be exercisable after, the Expiration Time.

2. Method of Exercise.

(a) Exercise for Cash. This Warrant may be exercised by the Holder, in whole or
in part, at any time, or from time to time, during the Warrant Exercise Period
by (i) the surrender of this Warrant, properly endorsed, at the principal office
of the Company, (ii) the payment of the Exercise Price in respect of the Warrant
Units being purchased, and (iii) delivery to the Company of the Form of
Subscription attached hereto (or a reasonable facsimile thereof) completed and
duly executed by the Holder. The Exercise Price may be paid in cash, by wire
transfer to an account specified in advance by the Company or by certified or
bank cashier’s check.

(b) Net Exercise. This Warrant may also be exercised by the Holder, in whole or
in part, during the Warrant Exercise Period by (i) the surrender of this
Warrant, properly endorsed, at the principal office of the Company and
(ii) delivery to the Company of the Form of Subscription attached hereto (or a
reasonable facsimile thereof) completed and duly executed by the Holder and
indicating that this Warrant is being net exercised, in which case the Company
shall issue to the Holder such number of Warrant Units as is computed using the
following formula:

 

  X =     Y * (A – B)        A   

 

where:

  X =    the number of Warrant Units to be issued to the Holder pursuant to this
Section 2(b);   Y =   the number of Warrant Units covered by this Warrant in
respect of which the net issue election is made pursuant to this Section 2(b);  
A =   the Fair Market Value of one Warrant Unit; and   B =   the Exercise Price
in effect under this Warrant at the time such net exercise is made pursuant to
this Section 2(b).

(c) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to
have been effected, and the Person entitled to receive the Warrant Units for
which this Warrant is exercised shall be treated for all purposes as the holder
of record of such Warrant Units, immediately prior to the close of business on
the Business Day on which (i) this Warrant was surrendered to the Company,
(ii) if such exercise is made for

 

2



--------------------------------------------------------------------------------

cash pursuant to Section 2(a), the Company received payment of the Exercise
Price in respect of the Warrant Units being purchased and (iii) the Company
received the Form of Subscription attached hereto (or a reasonable facsimile
thereof), all as provided in this Section 2.

(d) Delivery of Warrant Units and Remainder of Unexercised Warrant. In the event
of any exercise of this Warrant, certificates for the Warrant Units for which
this Warrant is exercised will be delivered at the Company’s expense to the
Holder within five (5) Business Days after this Warrant is exercised, and unless
this Warrant has expired, a new warrant containing identical terms and
conditions as contained in this Warrant representing the number of Warrant
Units, if any, with respect to which this Warrant was not exercised shall also
be issued to the Holder at such time.

(e) Fractional Units. No fractional Warrant Units will be issued in connection
with any exercise hereunder, but in lieu of such fractional Warrant Units, the
Company shall make a cash payment to the Holder in an amount equal to the Fair
Market Value of such fractional Warrant Units.

3. Structural Anti-Dilution Adjustments. The Exercise Price and the number of
Warrant Units as to which this Warrant may be exercised are subject to
adjustment from time to time, as provided in this Section 3.

(a) Adjustment Events. If the Company (i) fixes a record date for any
distribution on its Units other than a Quarterly Distribution (as defined in the
LLC Agreement), (ii) forward splits or subdivides its outstanding Units into a
greater number of Units, (iii) reverse splits or combines its outstanding Units
into a smaller number of Units, (iv) issues new Units below Fair Market Value,
(v) effects a Pro Rata Repurchase or (vi) reclassifies or otherwise changes the
Units into the same or a different number of securities of any other class or
classes of securities of the Company (each of the events described in (i)-(vi),
an “Adjustment Event”) then (x) this Warrant will become exercisable for the
aggregate number and kind of Warrant Units that the Holder would have owned
immediately following such record date (in the case of a distribution) or action
if this Warrant had been exercised immediately prior to such record date (in the
case of a distribution) or action, and the number of Warrant Units as to which
this Warrant may be exercised immediately prior to such record date (in the case
of a distribution) or action shall be proportionately adjusted on an equitable
basis and (y) the Exercise Price in effect immediately prior to such record date
(in the case of a distribution) or action shall be proportionately adjusted on
an equitable basis, assuming for purposes of determining the adjustment to the
Warrant Units under this Section 3(a) that the aggregate number of Warrant Units
for which this Warrant and all warrants issued pursuant to this Warrant are
exercisable should equal that number necessary to maintain that percentage of
the Units on a fully-diluted basis that the Warrant Units under this Warrant and
all warrants issued pursuant to this Warrant represented immediately prior to
the Adjustment Event. Adjustments shall be made successively whenever any event
listed above shall occur.

 

3



--------------------------------------------------------------------------------

(b) Effective Time of Adjustment. An adjustment made pursuant to Section 3(a)
shall become effective at the close of business on the record date (in the case
of a distribution) or on the effective date of another action referred to in
Section 3(a); provided that, in the event that such distribution is not made,
the number of Warrant Units or other property for which this Warrant may be
exercised and the Exercise Price shall be readjusted, effective as of the date
when the Board determines in Good Faith not to make such distribution, to
reverse the effect of the applicable adjustment made pursuant to Section 3(a).

(c) When De Minimis Adjustments May Be Deferred. No adjustment in the number of
Warrant Units as to which this Warrant may be exercised or the Exercise Price
need be made until cumulative adjustments would require an increase or decrease
of at least 0.5% in the number of Warrant Units as to which this Warrant may be
exercised or the Exercise Price then in effect. Any adjustments that are not
made shall be carried forward and taken into account in any subsequent
adjustment.

(d) Rounding. All calculations under this Section 3 shall be made to the nearest
1/10,000th of a cent or to the nearest 1/100th of a Unit, as the case may be.

(e) No Impairment. The Company shall not, by amendment of its certificate of
incorporation, bylaws or other organizational documents, or through a
reorganization, transfer of assets, consolidation, merger, dissolution, issue,
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed under
this Warrant by the Company, but shall at all times in good faith assist in
carrying out all of the provisions of this Section 3 and in taking all such
action as may be necessary or appropriate to protect the Holder’s rights under
this Section 3 against impairment.

4. Change of Control. In the event of any Change of Control, the Holder shall be
entitled and obligated to Transfer this Warrant to the acquirer or surviving
entity (which, for the sake of clarity, may be the Company) in such Change of
Control (the “Acquirer”), and the Acquirer, as a condition to the consummation
of such Change of Control transaction, shall be obligated to purchase this
Warrant from the Holder, in each case, at an aggregate purchase price equal to
the product of (a) the number of Units for which this Warrant is exercisable
immediately before such Change of Control, multiplied by (b) the difference, if
positive, between (i) the price paid per Unit to the holders of Units in such
Change of Control (as determined based upon the Fair Market Value of the
consideration paid, directly or indirectly) plus the price paid per share of
common stock or other equity interest of TransActive Ecommerce Solutions Inc. in
connection with such Change of Control, minus (ii) the Exercise Price; it being
understood that the Holder shall receive the foregoing payment in the same form
of consideration (and in the same proportion) as the consideration received by
the holders of the Units in such Change of Control; it being further understood
that if the holders of the Units have the option to receive all or any of their
portion of their consideration in cash or other property, the Holder shall have
the same option. In the event that in any Change of Control the difference
between the price paid per Unit in such Change of Control minus the Exercise
Price is less than or equal to zero, this Warrant shall automatically expire and
terminate, and shall no longer be exercisable, immediately after the
consummation of such Change of Control. The Acquirer shall be entitled

 

4



--------------------------------------------------------------------------------

to assign its rights to purchase this Warrant so long as such assignment does
not adversely affect the Holder; provided that Acquirer shall not be relieved of
its obligations hereunder by virtue of such assignment; and provided further
that if the stock of Acquirer represents a portion of the purchase price then
the Holder shall still receive stock of the Acquirer as provided above despite
such assignment.

5. Notice of Adjustments and Certain Actions. If (a) (i) the Company proposes to
take any action that would require an adjustment pursuant to Section 3 to the
Exercise Price and/or the number of Warrant Units as to which this Warrant may
be exercised or (ii) an event has occurred that would require the Exercise Price
and/or the number of Warrant Units as to which this Warrant may be exercised to
be adjusted pursuant to Section 3, (b) there is a proposal for any liquidation
or dissolution of the Company, Opco or a significant Subsidiary or (c) the
Company proposes to enter into a Change of Control, then, in any such case, the
Company shall (x) promptly deliver to the Holder a notice in accordance with
Section 12 stating the proposed record date for, or the date of the occurrence
of, such event and, in the case of clause (a), the proposed adjustment to the
Exercise Price and/or the number of Warrant Units as to which this Warrant may
be exercised, showing in reasonable detail the facts upon which such adjustment
is based, and (y) file such notice at the principal office of the Company. In
addition, promptly upon request of the Holder following any adjustment pursuant
to Section 3 to the number of Warrant Units as to which this Warrant may be
exercised and/or the Exercise Price, the Company shall deliver to the Holder a
new warrant evidencing such adjustments in substitution and replacement for this
Warrant and otherwise containing identical terms and conditions as those
contained in this Warrant. In connection with a Change of Control, the Company
shall deliver a notice in accordance with Section 12 within the earlier of five
(5) days following the execution of the agreement with respect to such Change of
Control and ten (10) days before the proposed date upon which the contemplated
Change of Control is to be effected, indicating in such notice the date of
execution of such agreement or such proposed effective date, as applicable, the
amount and types of consideration to be paid for Units in the Change of Control,
any election with respect to types of consideration that a holder of Units shall
be entitled to make in connection with the Change of Control and the percentage
of total Class B Units to be transferred to the Acquirer in the Change of
Control. In addition, promptly upon request of the Holder following any Transfer
or termination of the Warrant in part but not in whole pursuant to Sections 4(a)
and (b), the Company shall deliver to the Holder a new warrant evidencing the
remaining portion of the Warrant that was neither Transferred nor terminated, in
substitution and replacement for this Warrant and otherwise containing identical
terms and conditions as those contained in this Warrant, subject to any
adjustment to the provisions of the Warrant made pursuant to Section 4(c).

6. Transferability of Warrant.

(a) Mechanics of Transfers. The Company shall maintain a registry showing the
name and address of the Holder as the registered holder of this Warrant. Subject
to satisfaction of the conditions set forth in this Section 6, this Warrant and
all rights hereunder are transferable, in whole or in part, on the books of the
Company to be maintained for such purpose, upon (i) the surrender of this
Warrant, properly endorsed, at the principal office of the Company and
(ii) delivery to the Company of the Form of Assignment attached hereto (or a
reasonable facsimile thereof) completed and duly

 

5



--------------------------------------------------------------------------------

executed by the Holder. Upon such surrender and delivery, the Company shall
promptly (i) make, execute and deliver a new warrant or warrants containing
identical terms and conditions as contained in this Warrant other than the
name(s) of any assignee(s) and the number of Warrant Units represented thereby
in the name(s) of the assignee(s) and in the denominations specified in such
instrument of assignment, and (ii) make, execute and deliver to the Holder a new
warrant representing the number of Warrant Units that were not Transferred and
otherwise containing identical terms and conditions as those contained in this
Warrant. Upon such deliveries by the Company, this Warrant shall be canceled.

(b) Transfer Restrictions. Before an IPO, the Holder may Transfer all or any
part of this Warrant, in each case, upon five (5) days’ prior written notice to
the Company, only to:

(i) a transferee that concurrently acquires a pro rata portion of Class B Units
(based on the Class B Units being Transferred by such Holder and its Permitted
Affiliates (as defined below) to such transferee in relation to all Class B
Units held by the Holder and its Affiliates as of the Closing Date) in
accordance with the LLC Agreement; or

(ii) any of the following Persons: (A) (I) any Person who is a direct or
indirect wholly-owned subsidiary of the Holder, (II) any Person who owns,
directly or indirectly, one hundred percent (100%) of the equity interests of
the Holder prior to such Transfer or (III) any Person that is directly or
indirectly wholly owned by a Person who owns, directly or indirectly, one
hundred percent (100%) of the equity interests of the Holder prior to such
Transfer (any such Person in clauses (I), (II) or (III), a “Permitted
Affiliate”); provided that, if at any time such transferee ceases to be a
Permitted Affiliate of the Holder, such transferee shall immediately (and, in
any event, no later than three (3) Business Days thereafter) Transfer the
portion of this Warrant that it holds (in whole but not in part) to a Person
that is a Permitted Affiliate of the Holder or to the Holder itself; or (B) any
Person, in the event that, as a result of any change in applicable law or the
scope of business activities in which the Company and the Subsidiaries are
engaged, ownership by the Holder of this Warrant is no longer legally
permissible, as determined reasonably and in good faith by the Holder’s legal
counsel (provided such legal counsel is of national reputation and specializes
in the legal matters involved in such determination); provided that to the
extent the Holder is given a time period during which to divest this Warrant
pursuant to this clause (B), the Holder shall use its commercially reasonable
efforts to transfer this Warrant to an acquirer, if any at such time, of Class B
Units as provided under Section 6(b)(i);

except, in the case of each of clauses (i) and (ii), to the extent any such
action would, or would be reasonably likely to, result in a violation of
applicable law (as determined by the Company’s outside legal counsel, provided
such legal counsel is of national reputation and specializes in the legal
matters involved in such determination) or the imposition of material and
adverse obligations, limitations or conditions on the Company

 

6



--------------------------------------------------------------------------------

and the Subsidiaries. Following an IPO, the Holder may Transfer all or any part
of this Warrant without restriction except as set forth in this Section 6.

(c) Tax Matters. Notwithstanding any provision herein to the contrary, no direct
or indirect Transfer of this Warrant shall be permitted during the Restricted
Period if, giving effect to such Transfer, the Company would have more than one
hundred (100) partners (within the meaning of Treasury Regulation
Section 1.7704-1(h), including without limitation, Section 1.7704-1(h)(3)),
treating (solely for this purpose) each holder of this Warrant or any new
warrant(s) issued pursuant to this Warrant as a partner, and any such Transfer
will be void ab initio, unless legal counsel to the Holder (provided such legal
counsel is of national reputation and specializes in the legal matters involved
in such determination) renders an opinion to the Company that such Transfer will
not cause the Company to be treated as a publicly traded partnership within the
meaning of Section 7704 of the Code.

(d) Transfer Expenses. If the Holder proposes to Transfer all or any part of
this Warrant in accordance with the terms and conditions hereof, then the Holder
shall be responsible for all expenses incurred by such Holder in connection with
such Transfer and the Company shall be responsible for all expenses incurred by
the Company in connection with such Transfer.

(e) Invalid Transfers. Any purported Transfer of this Warrant other than in
accordance with the terms of this Warrant shall be null and void ab initio, and
the Company shall refuse to recognize any such Transfer for any purpose and
shall not reflect in its records any change in record ownership pursuant to any
such Transfer.

(f) LLC Agreement. Notwithstanding Section 8.4 of the LLC Agreement, in
connection with a proposed Transfer of this Warrant, the Holder may, and the
Company shall upon written request and upon receipt of a written confirmation by
a proposed transferee to keep the same confidential, provide to such proposed
transferee of this Warrant an electronic copy of the LLC Agreement.

7. Registration Rights. Upon issuance of any Warrant Units upon the exercise of
this Warrant, a holder (including any subsequent holders) of such Warrant Units
shall have the right to include all or any portion of such Warrant Units in any
Registration Statement (as such term is defined in the Registration Rights
Agreement) pursuant to the terms, and subject to the conditions, of the
Registration Rights Agreement.

8. No Member Rights. This Warrant shall not entitle the Holder to any voting
rights or other rights as a Member of the Company prior to the exercise of this
Warrant.

9. Securities Act.

(a) The Holder of this Warrant, by acceptance hereof, acknowledges that neither
this Warrant nor the Warrant Units issuable upon exercise of this Warrant have
been registered under the Securities Act or any applicable state securities
laws. The Holder, by acceptance of this Warrant, represents that it is fully
informed as to the

 

7



--------------------------------------------------------------------------------

applicable limitations upon any distribution or resale of any portion of this
Warrant and the Warrant Units under the Securities Act and any applicable state
securities laws and agrees not to distribute or resell any portion of this
Warrant or any Warrant Units if such distribution or resale would constitute a
violation of the Securities Act or any applicable state securities laws or would
cause the issuance of this Warrant or the Warrant Units to be in violation of
the Securities Act or any applicable state securities laws. Any exercise of this
Warrant by the Holder shall constitute a representation by the Holder that the
Warrant Units are not being acquired with the view to, or for resale in
connection with, any distribution or public offering of such Warrant Units in
violation of the Securities Act or any applicable state securities laws.

(b) At all times after the Company has filed a registration statement with the
SEC under the Securities Act, the Company covenants that it will use its
reasonable best efforts to timely file all reports and other documents required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations promulgated by the SEC thereunder to enable such holder to, if
permitted by the terms of this Warrant, sell this Warrant without registration
under the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 or Regulation S under the Securities Act, as such rules may be
amended from time to time, or (ii) any successor rule or regulation hereafter
adopted by the SEC. Upon the written request of the Holder or any holder of a
warrant issued pursuant to this Warrant, the Company will deliver to such holder
a written statement that it has complied with such requirements.

(c) Subject to the provision of documentation as the Company may reasonably
request after the end of the Restricted Period, the Company will replace any
legended certificates representing Warrant Units with unlegended certificates
promptly upon the request by any holder of Warrant Units in order to facilitate
a lawful transfer of such Warrant Units or at any time after such Warrant Units
are exempt from registration under the Securities Act.

10. Definitions. The following terms shall have the meanings given to them
below.

“Acquirer” has the meaning set forth in Section 4.

“Adjustment Event” has the meaning set forth in Section 3(a).

“Advent Blocker” means Advent-Kong Blocker Corp., a corporation organized under
laws of the State of Delaware.

“Board” means the Board of Directors of the Company.

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which national or state banking institutions in Ohio are required
or authorized by law to close.

“Change of Control” means any (i) merger, consolidation or other business
combination of the Company (or any Subsidiary or Subsidiaries that alone or
together represent all or substantially all of the Company’s consolidated
business at that time) or any successor or

 

8



--------------------------------------------------------------------------------

other entity owning or holding substantially all the assets of the Company and
its Subsidiaries that results in the Members immediately before the consummation
of such transaction, or a series of related transactions, holding, directly or
indirectly, less than fifty percent (50%) of the voting power of the Company (or
such Subsidiary or Subsidiaries) or any successor or other entity owning or
holding substantially all the assets of the Company and its Subsidiaries or the
surviving entity thereof, as applicable, immediately following the consummation
of such transaction or series of related transactions, (ii) Transfer, in one or
a series of related transactions, of Units representing fifty percent (50%) or
more of the voting power of the Company (or such Subsidiary or Subsidiaries) or
any successor or other entity owning or holding substantially all the assets of
the Company and its Subsidiaries to a Person or group of related Persons (other
than Advent Blocker and FTB and their respective Affiliates), (iii) transaction
in which a majority of the Board following such transaction is comprised of
Persons who are not designees of Advent Blocker, FTB or their respective
Affiliates or (iv) sale or other disposition in one or a series of related
transactions of all or substantially all of the assets of the Company and the
Subsidiaries. For the avoidance of doubt, an IPO shall not be deemed to be a
Change of Control.

“Chosen Courts” has the meaning set forth in Section 13.

“Class A Units” means the Class A Units of the Company.

“Class B Units” means the Class B Units of the Company or any successor thereto.

“Class C Non-Voting Units” means the Class C Non-Voting Units of the Company.

“Closing Date” means June 30, 2009.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

“Commission” means the Securities and Exchange Commission and any successor
thereto.

“Company” has the meaning set forth in the Preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect from time to time.

“Exercise Price” has the meaning set forth in Section 1.

“Expiration Time” means the earlier of (a) immediately after the consummation of
a Change of Control in the event the price paid per Unit in such Change of
Control minus the Exercise Price is less than or equal to zero, (b) 5:00 p.m.,
Cincinnati, Ohio time, on the twentieth (20th) anniversary of the Issue Date and
(c) 5:00 p.m., Cincinnati, Ohio time, on the sixtieth (60th) day (subject to
extension for an additional sixty (60) days in the event of an extended

 

9



--------------------------------------------------------------------------------

regulatory review) following the date on which the Put Rights (as defined in the
LLC Agreement) are exercised if (i) the closing of the transactions contemplated
by Section 6.3(f) of the LLC Agreement are not consummated or (ii) the payment
contemplated by Section 6.3(f) is not made, in either case, within sixty
(60) days (subject to extension for an additional sixty (60) days in the event
of an extended regulatory review) following the date on which the Put Rights are
exercised; provided that, if the right to exercise the Put Right is disputed in
good faith pursuant to Section 6.3(f) of the LLC Agreement, then in such case
the Expiration Time shall occur only when and if the dispute is settled in a
manner such that the holders of voting capital stock of Advent Blocker did have
the right to exercise the Put Rights.

“Fair Market Value” means, with respect to any asset or security, the fair
market value of such asset or security, as between a willing buyer and a willing
seller not under a compulsion to buy or sell in an arms’-length transaction
occurring on the date of the valuation, taking into account the relevant
factors, as reasonably determined in Good Faith by the Board at the time of
issuance or the entry into the transaction; it being understood that, (i) with
respect to a security that is listed on a national securities exchange or quoted
on NASDAQ, Fair Market Value shall mean the average of the closing prices of
such security over the thirty (30) day period ending one (1) Business Day prior
to the date of measurement, and (ii) with respect to a security that is traded
over-the-counter, Fair Market Value shall mean the average of the closing bid
prices over the thirty (30) day period ending one (1) Business Day prior to the
date of measurement.

“FTB” means Fifth Third Bank, a bank chartered under the laws of the State of
Ohio.

“Good Faith” means a Person having acted honestly and fairly and in a manner
such Person reasonably believed to be in or not opposed to the best interests of
the Company (as opposed to the interests of a particular Member), and, with
respect to a criminal proceeding, having had no reasonable cause to believe such
Person’s conduct was unlawful.

“Holder” has the meaning set forth in the Preamble.

“IPO” means the first registered, public offering of Units for cash pursuant to
an effective registration statement under the Securities Act, registered on Form
S-1 (or any successor form) in which such Units are sold to one or more
underwriters on a firm-commitment basis for reoffering to the public.

“Issue Date” means the date set forth in the Preamble.

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of the date hereof, as amended from time to
time in accordance with its terms.

“Member” means Advent Blocker, FTB, FTPS Partners, LLC and the Persons listed on
Schedule I of the LLC Agreement, and each other Person who is hereafter admitted
as a Member in accordance with the terms of the LLC Agreement, but only to the
extent such Person has not ceased to be a Member pursuant to Section 6.1 of the
LLC Agreement.

 

10



--------------------------------------------------------------------------------

“Opco” means Fifth Third Processing Solutions, LLC (formerly known as FTPS Opco,
LLC), a Delaware limited liability company and the Company’s wholly-owned
Subsidiary, and any successor thereto.

“Original Holder” means any of Advent Blocker, FTB and FTPS Partners, LLC.

“Permitted Affiliate” has the meaning set forth in Section 6(b)(ii).

“Pro Rata Repurchases” means any purchase of Units by the Company or any
Affiliate thereof pursuant to (A) any tender offer or exchange offer subject to
Section 13(e) or 14(e) of the Exchange Act or Regulation 14E promulgated
thereunder or (B) any other offer available to substantially all holders of
Units, in the case of both (A) or (B), whether for cash, Units or other
securities of the Company, evidences of indebtedness of the Company or any other
Person or any other property, or any combination thereof, effected while this
Warrant is outstanding. The “effective date” of a Pro Rata Repurchase shall mean
the date of acceptance of shares for purchase or exchange by the Company under
any tender or exchange offer that is a Pro Rata Repurchase or the date of
purchase with respect to any Pro Rata Purchase that is not a tender or exchange
offer.

“Registration Rights Agreement” means the Registration Rights Agreement by and
among the Company, FTB, FTPS Partners, LLC, Advent Blocker and JPDN Enterprises,
LLC, dated as of the date hereof, as amended from time to time in accordance
with its terms.

“Restricted Period” means any period with respect to which the Company (or any
successor thereto) is treated as a partnership for U.S. federal income tax
purposes; provided that the Restricted Period shall terminate upon the earlier
of (i) a Change of Control, (ii) an IPO or conversion of the Company or like
transaction (or any Subsidiary or Subsidiaries that alone or together represent
all or substantially all of the Company’s consolidated business at that time) in
anticipation of an IPO.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company and/or any other Subsidiary or (ii) the Company
and/or any other Subsidiary is entitled, directly or indirectly, to appoint a
majority of the board of directors or comparable body of such Person.

“Transfer” means, with respect to this Warrant or any Units, (a) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Warrant or Units or any participation or interest
therein, whether directly or indirectly, or to agree or commit to do any of the
foregoing, and (b) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such Warrant or Units or any participation or interest therein, or any agreement
or commitment to do any of the foregoing, including in each case through the
Transfer of any Person directly

 

11



--------------------------------------------------------------------------------

holding such Warrant or Units or any direct interest in such Person; it being
understood that a Transfer of a controlling interest in any Person holding such
Warrant or Units shall be deemed to be a Transfer of such Warrant and all of the
Units held by such Person. Notwithstanding anything to the contrary in this
Warrant, no Transfer of an interest in any Person which is a public company or
which is a limited partner in any investment entity that holds a direct or
indirect interest in an Original Holder shall be deemed to constitute a Transfer
of this Warrant or any Units held by such Original Holder unless such Original
Holder and such Person are acting in concert with respect to such Transfer or
such Original Holder, alone or together with its Affiliates or other Persons
with whom it is acting in concert, controls such Person.

“Underlying Unit” means, as applicable, (a) prior to, and except in connection
with, an IPO in which the Class B Units (or their equivalent as provided in the
following clauses (i)-(v)) are offered, a Class C Non-Voting Unit, or (b) upon
and after the consummation of an IPO or in connection with an IPO, in each case,
in which the Class B Units (or their equivalent as provided in the following
clauses (i)-(v)) are offered, (i) a Class B Unit, (ii) the common stock or other
equity securities for which a Class B Unit has been converted or exchanged of a
successor corporation or other entity into which the Company is converted or
merged, (iii) the common stock or other equity securities of a corporation or
other entity otherwise formed by the Company or the Members for the purpose of
offering securities to the public that are issued or issuable for a Class B
Unit, or the rights to receive, or the securities that are convertible into, or
exchangeable or exercisable for, common stock or other equity securities of a
corporation or other entity otherwise formed by the Company or the Members for
the purpose of offering securities to the public that are issued or issuable for
a Class B Unit, (iv) the common stock or other equity securities of a Person
that has control of the Company, a Subsidiary or other entity to which assets of
the Company and/or the Subsidiaries have been transferred, in each case, whose
securities the Company has determined to offer to the public and that are issued
or issuable for a Class B Unit, or (v) the Units for which a Class B Unit is
exchangeable.

“Unit” means, a Class A Unit, a Class B Unit, a Class C Non-Voting Unit or any
other Underlying Unit, as applicable, and “Units” means the Class A Units, the
Class B Units and the Class C Non-Voting Units, collectively or separately.

“Warrant” has the meaning set forth in the Preamble.

“Warrant Exercise Period” has the meaning set forth in Section 1.

“Warrant Unit” has the meaning set forth in the Preamble.

11. Amendment and Waiver. This Warrant and any provision hereof may be amended
only by an instrument in writing signed by the Holder and the Company; provided
that if the Company has consented to an amendment of any warrant issued pursuant
to this Warrant that is more favorable to the Holder thereof, the Company
promptly shall so inform the Holder and such amendment shall apply to this
Warrant without further action by the Holder. This Warrant and any provision
hereof may only be waived by a writing signed by the party against whom the
waiver is to be effective; provided that if the Company has waived any provision
of any warrant issued pursuant to this Warrant, the Company promptly shall so
inform the Holder and upon request of the Holder shall execute an instrument in
writing consenting to a like waiver

 

12



--------------------------------------------------------------------------------

of such provision with respect to the Holder. Notwithstanding anything to the
contrary in this Warrant, in the event that all or any part of this Warrant is
Transferred to more than one holder of record in accordance with Section 6, the
consent of Fifth Third Bank (for so long as Fifth Third Bank is the Holder or
the holder of any warrant issued pursuant to this Warrant) and the holders of
record of a majority of Units then underlying all outstanding warrants derived
from this Warrant shall be required to amend any provisions of such warrants,
and any such amendment or waiver shall be binding on, and enforceable against,
all such holders of record. The failure of any party to enforce any of the
provisions of this Warrant shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Warrant in accordance with its terms.

12. Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder or the Company shall be given at the address or
email address set forth on the signature pages to this Warrant. Each proper
notice shall be effective upon any of the following: (a) personal delivery to
the recipient, (b) when telecopied or emailed to the recipient if the telecopy
is promptly confirmed by automated or telephone confirmation thereof or if the
email is promptly confirmed by email or telephone confirmation thereof, or
(c) one (1) Business Day after being sent to the recipient by reputable
overnight courier service (charges prepaid).

13. Descriptive Headings; Governing Law; Selection of Forum; Waiver of Trial by
Jury. The descriptive headings of the several paragraphs of this Warrant are
inserted for convenience only and do not constitute a part of this Warrant. This
Warrant shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the laws of the State of New York, without
reference to the conflicts of laws thereof to the extent such reference would
direct a matter to another jurisdiction. Each of the Holder and the Company
agrees that it shall bring any action, suit, demand or proceeding (including
counterclaims) in respect of any claim arising out of or related to this
Warrant, exclusively in the United States District Court for the Southern
District of New York or any New York State court, in each case, sitting in New
York County (the “Chosen Courts”), and solely in connection with claims arising
under this Warrant (i) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (ii) waives any objection to laying venue in any such action,
suit, demand or proceeding in the Chosen Courts, (iii) waives any objection that
the Chosen Courts are an inconvenient forum or do not have jurisdiction over
such party and (iv) agrees that service of process upon such party in any such
action, suit, demand or proceeding shall be effective if notice is given in
accordance with Section 12. Each of the Holder and the Company irrevocably
waives any and all right to trial by jury in any action, suit, demand or
proceeding (including counterclaims) arising out of or related to this Warrant.

14. Lost Warrant. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant (which
evidence may include an affidavit of loss), and (a) in the case of any such
loss, theft or destruction, the posting of a bond in an amount reasonably
satisfactory to the Company or execution and delivery of an indemnity agreement
in a form reasonably satisfactory to the Company and, (b) in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company
will make, execute and deliver a new Warrant in lieu of the lost, stolen,
destroyed or mutilated Warrant.

 

13



--------------------------------------------------------------------------------

15. HSR Filings. In the event that as a condition to or in connection with the
exercise of this Warrant, the Company is required to make any filing pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as in effect from time
to time, and the regulations promulgated thereunder, or any similar law, rule or
regulation, the Holder shall reimburse the Company for all filing fees and
actual and reasonable attorneys fees and other out of pocket expenses incurred
in connection with such filing, and the Company’s obligations hereunder with
respect to issuing Warrant Units shall not be effective until any applicable
waiting period has expired or consent has been obtained.

[The remainder of this page is left blank intentionally.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the Issue Date.

 

FTPS HOLDING, LLC

(formerly known as Fifth Third Processing Solutions, LLC)

  By:   /S/ CHARLES D. DRUCKER   Name: Charles D. Drucker   Title: President  
Address for notice purposes:  

38 Fountain Square Plaza

Cincinnati, OH 45263

  With a copy to:  

Advent International Corporation

75 State Street

Boston, MA 02109

email: cpike@adventinternational.com

 

Acknowledged and agreed as of the Issue Date: HOLDER: FIFTH THIRD BANK By.   /S/
ROSS J. KARI Name: Ross J. Kari Title: Executive Vice President By.   /S/ PAUL
L. REYNOLDS Name: Paul L. Reynolds Title: Executive Vice President Address for
notice purposes:

38 Fountain Square Plaza

Cincinnati, OH 45263

email: paul.reynolds@53.com



--------------------------------------------------------------------------------

Form of Subscription

To the Company:

The undersigned holder of the attached Warrant (the “Holder”) hereby (check all
that apply):

 

  ¨ irrevocably elects to purchase for cash                      Warrant Units
for an aggregate Exercise Price of $             , the payment of which amount
the Holder is concurrently making to the Company (check all that apply) in
cash  ¨, by wire transfer  ¨, by certified check  ¨ or by any combination of the
foregoing  ¨; and/or

 

  ¨ irrevocably surrenders the right to purchase                      Warrant
Units, and a proportionate part of the Warrant and the rights evidenced thereby,
in exchange for that number of Warrant Units computed in accordance with the
provisions of Section 2(b) of the Warrant; and

requests that such Warrant Units be held (and the related capital contribution
be made) in the name of                      whose address is             .

The Holder hereby represents (i) that it has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Warrant Units; (ii) that it can bear the economic
risk of its investment in the Warrant Units and can afford to lose its entire
investment in the Warrant Units; (iii) that it has been furnished the materials
relating to its investment in the Warrant Units which it has reasonably
requested in connection with its investment; (iv) that it is acquiring the
Warrant Units for investment and not with a view toward, or for sale in
connection with, any distribution thereof in violation of the Securities Act of
1933, as amended (the “Securities Act”) or any applicable state securities laws.
The Holder agrees that the Warrant Units may not be sold, transferred, offered
for sale, pledged, hypothecated or otherwise disposed of without registration
under the Securities Act, except pursuant to an exemption from the Securities
Act and any applicable state securities laws.

If the number of Warrant Units purchased is less than all of the Warrant Units
evidenced by the Warrant, then the Holder requests that a new warrant
representing the remaining Warrant Units subject to the Warrant be issued and
delivered to the Holder.

All capitalized terms used but not defined herein shall have the meanings
ascribed to those terms in the Warrant.

 

Dated:                                 (Signature)                   (Address)



--------------------------------------------------------------------------------

Form of Assignment

FOR VALUE RECEIVED, the undersigned holder of the attached Warrant (the
“Holder”) hereby sells, assigns and transfers all of the rights of the Holder
under that portion of the attached Warrant specified below unto the assignee(s)
specified below:

 

Name of Assignee

  

Address

   No. of Warrant Units Underlying
the Warrant Subject to Transfer                  

 

Dated:                                 (Signature)                   (Address)